OPINIONS OF THE SUPREME COURT OF OHIO

              **** SUBJECT TO FURTHER EDITING ****

     The full texts of the opinions of the Supreme Court of
Ohio are being transmitted electronically beginning May 27,
1992, pursuant to a pilot project implemented by Chief Justice
Thomas J. Moyer.
     Please call any errors to the attention of the Reporter's
Office of the Supreme Court of Ohio. Attention: Walter S.
Kobalka, Reporter, or Deborah J. Barrett, Administrative
Assistant. Tel.: (614) 466-4961; in Ohio 1-800-826-9010.
Your comments on this pilot project are also welcome.
     NOTE: Corrections may be made by the Supreme Court to the
full texts of the opinions after they have been released
electronically to the public. The reader is therefore advised
to check the bound volumes of Ohio St.3d published by West
Publishing Company for the final versions of these opinions.
The advance sheets to Ohio St.3d will also contain the volume
and page numbers where the opinions will be found in the bound
volumes of the Ohio Official Reports.

In re Estate of Mayer, Deceased.
[Cite as In re Estate of Mayer (1994),     Ohio St.3d     .]
Probate -- Joint and survivorship accounts -- Survivorship
     rights to sums remaining on deposit at death of depositor
     not defeated by extrinsic evidence that decedent did not
     intend to create in surviving party a present interest in
     the account during decedent's lifetime -- Opening of
     account is conclusive evidence of intention to transfer to
     surviving party a survivorship interest in balance
     remaining in account at death.
     (No. 94-797 -- Submitted December 20, 1994 -- Decided
December 30, 1994.)
     Appeal from the Court of Appeals for Lucas County, No.
L-93-131.

     Wasserman, Bryan, Landry & Honold, John A. Landry and John
C. Wasserman, for appellees Gary Blumenthal, Warner Blumenthal
and Walter Blumenthal.
     Eastman & Smith, James F. Nooney and John D. Willey, Jr.,
for appellant Jane Markwood.

     Sua sponte, the judgment of the court of appeals is
reversed and the cause is remanded to that court for
consideration of the appeal in light of Wright v. Bloom (1994),
69 Ohio St.3d 596, 635 N.E.2d 31.
     Moyer, C.J., Douglas, Wright, F.E. Sweeney and Pfeifer,
JJ., concur.